                 Case 1:20-cv-10832-AT-SN Document 121 Filed 04/16/21 Page 1 of 7




(212) 373-3191

(212) 492-0191

mflumenbaum@paulweiss.com


       April 16, 2021




       By ECF
       Hon. Sarah Netburn
       United States Magistrate Judge
       Southern District of New York
       500 Pearl Street
       New York, NY 10007

                   Re: SEC v. Ripple Labs, Inc. et al., No. 20-cv-10832 (AT) (SN) (S.D.N.Y.)

       Dear Judge Netburn,

                       We write on behalf of Defendants Ripple Labs Inc. (“Ripple”), Bradley
       Garlinghouse, and Christian A. Larsen (collectively “Defendants”) concerning the SEC’s
       undisclosed and pervasive use of SEC pre-litigation investigative tools to conduct discovery in
       this lawsuit. Specifically, Defendants learned—not from the SEC as would be required under the
       Federal Rules of Civil Procedure, but from overseas third-party business contacts—that the SEC
       is pursuing discovery entirely outside the scope of the Federal Rules and the Hague Convention
       by improperly leveraging Memoranda of Understanding (“MOU”) with foreign regulators, who
       then, at the SEC’s request, serve burdensome document requests on entities under the foreign
       regulator’s jurisdiction. In response to Defendants’ repeated inquiries and as of our meet and
       confer on April 14, 2021, the SEC has finally acknowledged that it has made at least 11 MOU
       requests seeking documents from overseas entities, many of whom appear to be Ripple’s foreign
       business partners, to at least ten foreign regulators around the globe. 1 As the SEC undoubtedly is
       aware (and perhaps this is the SEC’s objective), involving local regulators and attempting to
       invoke those regulators’ compulsory process is not only improper but also amounts to an
       intimidation tactic that has the effect of deterring those entities from continuing to do business
       with Ripple. The SEC refuses to cease this behavior and simply use the discovery process
       available to any other litigant in federal court. Although it has promised to do so, the SEC has
       not even provided Defendants with a complete list of the overseas parties from whom it has


       1
           Defendants also have cause to believe that the SEC’s recent MOU requests have cited to SEC ag en cy mat t er
           NY-9875 as ground for requesting foreign documents—suggesting inaccurately that the SEC h as an o n g oin g
           regulatory investigation—when in fact the documents are being sought for this civil litigation after the
           regulatory investigation has concluded.
         Case 1:20-cv-10832-AT-SN Document 121 Filed 04/16/21 Page 2 of 7



                                                                                                               2


sought discovery and the foreign regulators whom the SEC has enlisted in this effort, despite
multiple requests.

                  By filing suit in federal court, the SEC submitted to the jurisdiction of this Court.
Accordingly, the SEC should be subject to the same Federal Rules of Civil Procedure as every
other litigant before this Court. The SEC is not a “super-litigant” who is permitted to act outside
the Federal Rules. Not only is the use of pre-litigation investigative tools prejudicial to
Defendants and the recipients of such requests, as described below, it also prevents this Court
from exercising its lawful discretion regarding the scope of permissible foreign discovery. The
parties have met and conferred at length, but the SEC’s position that it is entitled to use pre-
litigation investigative tools in this case remains unchanged, is wrong, and constitutes an end-run
around this Court. 2 Pursuant to Local Civil Rule 37.2 and Section II.C of the Court’s Individual
Practices in Civil Cases, Defendants thus respectfully request an informal conference to resolve
this dispute. 3

                     I.    The SEC May Not Conduct Discovery Outside The Scope Of The
                           Federal Rules Of Civil Procedure.

              First, the SEC should be ordered to cease all use of MOU requests in this action
and withdraw all outstanding MOU requests to foreign regulators. 4 “Like any ordinary litigant,
the Government must abide by the Federal Rules of Civil Procedure. It is not entitled to special
consideration concerning the scope of discovery, especially when it voluntarily initiates an
action.” SEC v. Collins & Aikman Corp., 256 F.R.D. 403, 414 (S.D.N.Y. 2009).

               As this Court knows, MOUs are agreements between and among U.S. and foreign
securities regulators that are designed to facilitate cross-border information sharing during the
course of an investigation. MOUs typically permit securities regulators in one country to request
that a foreign securities regulator collect information in the foreign jurisdiction and transmit it to
the requesting agency. 5 The MOU process operates entirely outside of the supervision of the

2
    Defendants first raised this issue during a meet and confer on March 17, 2021. On March 22, Defendants wrote
    to the SEC requesting that it withdraw its outstanding MOU requests to foreign regulators, provide Defendan ts
    with copies of the requests it has sent and information it has received in response, and cease such act iv it ies in
    the future. (Ex. A.) Thereafter, the parties had multiple email exchanges on the topic on March 26, March 29,
    March 31, April 2, April 5, April 7, and April 12, and met and conferred again on April 14. The SEC has
    agreed to share the “substance” of the requests it makes to foreign regulators and t h e d ocumen ts it receiv es
    pursuant to MOU requests, but refuses to cease the practice, and likewise declines to produce copies of its MOU
    requests and related correspondence with foreign regulators. (Ex. B.) And although the SEC has promised to do
    so, it has not yet even provided the names of the overseas third parties or a complete list o f t h e ju ris d ictio ns
    from which it seeks such foreign discovery.
3
    Defendants will also ask the SEC to send a copy of this motion to all foreign regulators with whom it has
    pending MOU requests, so that they are on notice of Defendants’ challenge to the SEC’s practice.
4
    In addition, on April 14, the SEC advised that it had recently received documents from a foreign regulator
    pursuant an MOU request. It has not produced those documents to Defend ant s t o d at e, an d s hou ld d o s o
    promptly.
5
    For example, the Amended & Restated Memorandum of Understanding dated March 29, 2019, b et ween t h e
    SEC and United Kingdom Financial Conduct Authority (“FCA”) allows the SEC, but not any private litigant or
    even any other government agency, to obtain the FCA’s assistance to obtain information. To assist the SEC, the
        Case 1:20-cv-10832-AT-SN Document 121 Filed 04/16/21 Page 3 of 7



                                                                                                        3


Court or, in many cases, any form of restraining whatsoever. Indeed, in the United Kingdom, for
example, the Court of Appeals has held that even that country’s own courts cannot second-guess
whether the SEC’s requests made via the MOU process are appropriate. See R v. Financial
Services Authority [2010] EWCA Civ 123 (“It is not for the courts of this country to determine
whether the SEC’s request will result in documents being obtained that will be useful for it in the
New York proceedings.”). Unlike commonly used mechanisms for collecting foreign discovery
after litigation has commenced—including the Hague Convention and letters rogatory—the
MOU process is only available to the government. It does not require notice to the opposing
party (as demonstrated by the SEC’s secret use of the process in this case) or provide a
mechanism for Ripple, Mr. Larsen, or Mr. Garlinghouse to lodge objections. And it does not
permit Defendants to collect foreign evidence. In addition, the MOU process involves a foreign
securities regulator in the discovery process, which has a significant impact on the recipient of
the requests, including Ripple’s overseas business partners, and amounts to an unwarranted
intimidation tactic.

                 The MOU process contrasts starkly to discovery sought by parties involved in
litigation, as here. 6 Once litigation has commenced, foreign discovery, if needed, can be sought,
consistent with the Federal Rules and this Court’s discovery orders, under the Hague Convention
or via a letter rogatory. Either party may seek foreign discovery in this manner; the opposing
party receives notice and an opportunity to object; and the Court has discretion as to whether to
issue the request. See Villella v. Chem. & Mining Co. of Chile Inc., No. 15 CIV. 2106 (ER),
2019 WL 171987, at *2 (S.D.N.Y. Jan. 11, 2019). The MOU process likewise contrasts with
domestic discovery authorized by the Federal Rules, which provide the parties equal opportunity
to take discovery and challenge that sought by the opposing side. In short, the SEC’s MOUs
with foreign powers represent an extraordinary tool to which private litigants like Ripple, Mr.
Larsen, and Mr. Garlinghouse have no equivalent and which has no place in litigation. And it
represents an end run around the Court’s authority to oversee the extent of foreign discovery
necessary in the litigation.

                Despite the inequities, the SEC insists that it is entitled to use MOUs to conduct
foreign discovery, and that it need not disclose the MOU requests 7 to Defendants or this Court.
This is inaccurate. In the analogous context of administrative subpoenas, courts and the SEC
itself have recognized that the SEC’s administrative subpoena power is limited to the pre-
litigation regulatory investigation stage, and that the agency may not issue administrative
subpoenas to gather evidence after civil litigation commences unless they are issued in
connection with a separate regulatory investigation involving other individuals or charges. The
SEC has expressly cautioned its staff to refrain from utilizing administrative subpoenas after the
onset of litigation because the use of discovery vehicles outside of the Federal Rules
“circumvents the court’s authority and the limits on discovery in the Federal Rules of Civil

    FCA can compel “the production of documents, the provision of information and the answering of questio ns.”
    See FCA Enforcement Guide §§ 3.7, 4.7.1(3).
6
    Indeed, it may be that much of what the SEC seeks from foreign entities can be obtained directly from Ripple.
7
    The SEC has agreed to provide Defendants with the “substance” of the requests, but not the requests themselves
    or related correspondence with foreign regulators, on the ground that the requests and related correspon den ce
    constitute privileged agency work product.
           Case 1:20-cv-10832-AT-SN Document 121 Filed 04/16/21 Page 4 of 7



                                                                                         4


Procedure” and may be viewed by the courts as “a misuse of the SEC’s investigative powers.”
SEC Enforcement Manual § 3.1.3. In fact, as we understand it, even the SEC itself does not
blanketly approve the use of MOU requests in all cases, but instead requires an internal case-by-
case determination of whether to utilize its MOU powers in a particular litigation, signaling a
recognition even within the Agency itself that its ability to use such power is questionable at
best. Similarly, courts have admonished the SEC for seeking discovery after the commencement
of litigation via means outside of the Federal Rules of Civil Procedure. See, e.g., SEC v. Life
Partners Holdings, Inc., No. 1:12-CV-00033-JRN, 2012 WL 12850253, at *2 (W.D. Tex. Aug.
17, 2012) (the SEC is “unquestionably bound by the [FRCP] when [it is a] part[y] in a civil
action”); see also United States v. Harris, No. 1:09-CR-0406-TCB-JFK, 2010 WL 4962981, at
*8 n.10 (N.D. Ga. Oct. 22, 2010), report and recommendation adopted by 2010 WL 4967821
(N.D. Ga. Dec. 01, 2010) (citing testimony that “S.E.C. regulations restrict the use of the broad
S.E.C. investigative powers during civil litigation to prevent abuse of those powers once civil
litigations has been initiated”). For the same reason that the SEC cannot use its own
administrative subpoena power domestically in the litigation context, it should not be permitted
to invoke the analogous compulsory powers of foreign regulators abroad through the MOU
process.

                The SEC has cited two cases to support its view that it may engage in this one-
sided investigative tactic to seek information in litigation in a manner foreclosed to
Defendants—SEC v. F.N. Wolf & Co., 1993 WL 568717 (S.D.N.Y. Dec. 14, 1993) and SEC v.
Badian, No. 06 Civ. 2621 (S.D.N.Y. May 11, 2010) (D.E. 144) (Ex. C.) See Ex. B. Wolf did not
address whether the SEC may use its investigative powers to gather evidence solely for use in
pending civil litigation. In fact, the SEC itself has cited Wolf for the contrary position—to
defend its use of administrative subpoenas where it was not “attempting to use any evidence
gathered in its investigation in the current case.” SEC’s Resp. to Defs.’ Mot. for Order Enjoining
Investigation and Quashing Administrative Subpoenas, SEC v. Huff, No. 08-60315-CIV, 2009
WL 4732370 (S.D. Fla. Sept. 30, 2009).

               The non-controlling Badian decision, and the underlying magistrate order it
upheld, does not address circumstances remotely analogous to this case, its reasoning is
superficial and unpersuasive, and it should not be followed by this Court. The court in Badian
upheld the SEC’s use of MOU requests after the commencement of litigation, adopting the
magistrate order’s analogy to informal investigative techniques, such as witness interviews.
Badian at 2. That analogy does not hold up. As noted, MOUs allow the SEC to leverage foreign
regulators’ compulsory discovery processes, distinguishing them from non-compulsory informal
interviews or evidence gathering from public sources. Defendants do not dispute the SEC’s right
to conduct informal interviews,8 but rather its ability to issue compulsory process, over and
beyond the discovery permitted by the Federal Rules. The MOU process is available only to the
SEC, not Defendants, and its use creates a fundamental inequity in the litigation. Neither party
should be permitted to exercise powers over the discovery process that the other cannot.



8   This assumes, of course, that such individuals are not represented by counsel.
       Case 1:20-cv-10832-AT-SN Document 121 Filed 04/16/21 Page 5 of 7



                                                                                          5


                Furthermore, the Badian decision, as interpreted by the SEC here, would turn the
discovery process in any SEC civil litigation into a farce. If the SEC can seek discovery through
its own investigative procedures, outside the parameters of the Federal Rules, then it is
unconstrained by the discovery rules that this Court may impose or to which the parties may
agree. If the agency is unhappy with, for example, the number of depositions it may take under
the Rules, it can simply engineer an end-run through its investigatory powers. This result would
circumvent the Federal Rules and create a deeply unfair process for all defendants. See, e.g., Life
Partners, 2012 WL 12850253, at *3 (“[The SEC] cannot administer an extra-judicial deposition
regarding an investigation, elicit testimony during that deposition regarding allegations made in
the Complaint for use against Defendants, and then claim immunity from the FRCP by labeling
the deposition as ‘investigative.’”); Harris, 2010 WL 4962981, at *8 n.10.

                 The SEC acknowledged exactly this point in SEC v. Honig, No. 18 Civ. 8175
(S.D.N.Y. Sept. 4, 2019). (Ex. D (Honig D.E. 171).) In that case, the SEC alerted the
defendants in a civil litigation to an ongoing regulatory investigation into the defendants’
conduct post-dating the allegations in the SEC’s complaint. Responding to defense objections,
the SEC wrote to the court to explain its use of administrative subpoenas in connection with the
regulatory investigation, despite the existence of the civil litigation. The administrative
subpoenas, the SEC explained, were justified because the subpoenas were intended “to
investigate matters unrelated to the allegations” in the complaint that were “not the subject of
this litigation nor subject to the Federal Rules of Civil Procedure.” Id. In that letter, the SEC
acknowledged that it may not issue administrative subpoenas after the filing of litigation in
circumstances where, as here, the subpoenas’ “‘primary’ purpose” is “‘to conduct discovery with
respect to the claims’” in the litigation. Id. (quoting Life Partners).

                In contrast to Honig, the SEC here has not opened a separate regulatory
investigation into allegations beyond the scope of the Amended Complaint. Instead, the SEC is
exploiting its MOU authority to do exactly what the agency decried in Honig—to gather
additional evidence to support the Amended Complaint’s charges. This is improper.

                Even if there could be isolated circumstances in which courts might reasonably
permit the SEC’s use of the MOU process while in civil litigation, Your Honor need not reach
that issue because the circumstances of this case make the SEC’s use of that tool patently unfair
and unreasonable here. This is not a case where the SEC seeks targeted foreign discovery from a
single critical witness. Rather, this is a case where the SEC’s discovery approach can only be
described as “scorched earth”: (1) a two-and-a-half year investigation in which it obtained
almost 100,000 documents, approximately half from Defendants and half from third parties; (2)
159 unique document requests to Defendants in this action; (3) at least 56 third party subpoenas,
including subpoenas directed to essentially all of Ripple’s substantial business partners and
individual defendants’ financial institutions; and (4) foreign discovery, the scope of which
remains unknown to Defendants, due to the SEC’s refusal to provide any visibility, but involves
at least 11 unique entities via at least ten unique foreign regulators. Indeed, the SEC is seeking
discovery from at least 67 third parties around the globe. Even more problematic is that the SEC
has issued MOU requests to obtain burdensome foreign discovery through regulators from
entities in the UK, Japan, and Singapore, three jurisdictions where XRP has been determined to
         Case 1:20-cv-10832-AT-SN Document 121 Filed 04/16/21 Page 6 of 7



                                                                                                            6


be a virtual currency and not subject to securities regulation. 9 This has had a significant chilling
effect on Ripple’s commercial and business operations with partners in those jurisdictions who
have received requests from foreign regulators relating to this action.

               The SEC’s use of such tools in civil discovery creates an uneven playing field that
is contrary to the purpose of discovery in civil litigation—to “make a trial less a game of blind
man’s buff and more a fair contest with the basic issues and facts disclosed to the fullest
practicable extent.” Twentieth Century Fox Film Corp. v. Marvel Enterprises, Inc., No. 01 CIV.
3016 (AGS) (HB), 2002 WL 1835439, at *4 (S.D.N.Y. Aug. 8, 2002) (quoting United States v.
Procter & Gamble Co., 356 U.S. 677, 682 (1958)). Having chosen to bring its case in federal
court, the SEC should seek foreign discovery through established processes to collect foreign
evidence, like every other litigant, rather than utilizing a procedure available only to the SEC.

                    II.    The SEC Has Further Violated The Federal Rules By Refusing To
                           Give Notice To Defendants And Produce Its Requests and Related
                           Communications With Foreign Regulators.

                 While the SEC has agreed to share the “substance” of its MOU requests, it refuses
to produce the requests themselves or related correspondence with foreign regulators, claiming
privilege, and likewise declines to provide Defendants notice of any future requests. This failure
violates the Federal Rules of Civil Procedure and the SEC’s production obligations under
Defendants’ Request for Production 2 (“RFP 2”) and raises further questions about how,
precisely, the SEC is using its unfair advantage to the detriment of Defendants. 10

                In the context of document subpoenas, Federal Rule of Civil Procedure 45(a)(4)
requires that “a notice and a copy of the subpoena must be served on each party” prior to service
on the person from whom discovery is being sought. This rule ensures fairness by permitting the
opposing party to object to improper third-party discovery requests, evaluate documents and
information received from third parties, and serve its own requests on the same third parties.
Henry v. Morgan’s Hotel Group Inc., 15-CV-1789 (ER)(JLC), 2016 WL 303114, at *1
(S.D.N.Y. Jan. 1, 2016); Cootes Drive LLC v. Internet L. Libr., Inc., No. 01 CIV. 0877 (RLC),
2002 WL 424647, at *2 (S.D.N.Y. Mar. 19, 2002).


9
     After the SEC filed this suit, Japan’s Financial Services Agency, the country’s top securities regulator,
     confirmed         that it views XRP as a cryptocurrency and not a security.                                   See
     https://www.theblockcrypto.com/post/90922/japan-fsa-xrp-comments-cryptocurrency. Similarly, in a July 2019
     Consultation Paper, the UK Financial Conduct Authority, the country’s top securities regulator, described XRP
     as     a hybrid        exchange/utility token, leaving it outside its regulatory perimeter.
     https://www.fca.org.uk/publication/consultation/cp19-22.pdf at Sections 2.6, 2.7. The Monetary Aut horit y o f
     Singapore has also issued legislative guidance based on the conclusion that XRP is a v irt u al cu rren cy . S ee
     Guidelines on Licensing for Payment Service Providers (as amended July 3, 2020), https://www.mas.g ov.sg /-
     /media/MAS/Sectors/Guidance/Guidelines-on-Licensing-for-Payment-Service-Providers.pdf (green-listing XRP
     along with bitcoin and ether for activities such as trading on an exchange platform).
10   To the extent the SEC believes that the MOU requests or communications with foreign regulators are protected
     by an applicable privilege, it should list those documents on a privilege log, along with an explanation o f wh at
     privilege it believes applies.
       Case 1:20-cv-10832-AT-SN Document 121 Filed 04/16/21 Page 7 of 7



                                                                                         7


                The SEC’s refusal to produce the requests and related communications also
violates its production obligations. Such materials are called for by Defendants’ RFP 2, dated
January 26, 2021, which seeks “[d]ocuments and [c]ommunications [c]oncerning Ripple, XRP,
Bradley Garlinghouse and/or Christian A. Larsen or the subject matter of the Investigation or the
Action, including … any formal … requests by [the SEC] for documents or information” and
“[d]ocuments or [c]ommunications [the SEC] received in response to such formal . . . requests.”

               Given the one-sided nature of the MOU process, Defendants here have no
mechanism to object to specific MOU requests or utilize the process to collect their own
discovery. And the SEC’s refusal to provide notice or share the requests and related
communications further hamstrings Defendants because, without analyzing the requests,
Defendants do not know what the SEC requested and what it elected to seek, or critically, not to
seek. This hampers Defendants’ ability to conduct timely discovery (for example, via letters
rogatory) to supplement what the SEC collects through foreign requests.

                                               ***

                 Accordingly, Defendants respectfully request a conference with the Court and
seek an order requiring the SEC to: (i) withdraw its outstanding MOU requests to foreign
regulators; (ii) cease conducting discovery via MOU requests; and (iii) to the extent that the SEC
has obtained or reviewed any documents to date as a result of such procedures, produce the
underlying MOU requests and related communications with foreign regulators.

                                     Respectfully Submitted,

/s/ Andrew J. Ceresney                       /s/ Martin Flumenbaum
Andrew J. Ceresney                           Martin Flumenbaum
DEBEVOISE & P LIM PTON LLP                   P AUL, WEISS, RIFKIND, WHARTON &
Counsel for Defendant Ripple Labs Inc.       GARRISON LLP
                                             Counsel for Defendant Christian A.
                                             Larsen

/s/ Michael K. Kellogg                       /s/ Matthew C. Solomon
Michael K. Kellogg                           Matthew C. Solomon
KELLOGG, HANSEN, TODD, FIGEL,                CLEARY GOTTLIEB STEEN & HAM ILTON
& FREDERICK PLLC                             LLP
Counsel for Defendant Ripple Labs Inc.       Counsel for Defendant Bradley
                                             Garlinghouse




cc:   All Counsel of Record
